Pardee, J.
The intention, on the part of Elizabeth Williams, to make a valid and perfect gift to the plaintiff, her niece, on the 30tli day of August, 1869, of the sum of $160, is found by the court below; and, as a matter of law, the deposit of that sum on that day in the savings bank in the name and to the credit of the plaintiff under the g xrdianship of Margaret Kerrigan, her aunt, the taking of the usual bank book for that deposit in the name of the donee, and the accompanying notice of the act to the guardian, gave effect to that intention, made the gift complete, and placed it beyond the power of revocation by the donor. Minor v. Rogers, 40 Conn., 512, and cases there cited. But the defendant denies the validity of the gift, and asserts that the pecuniary condition of the donor at the time when it was made was such as to render it fraudulent and void against existing and subsequent creditors.
It is to be noted that no representative of a debt existing at the time of the gift is heard to call it in question. The debt to. Rochford, the only one outstanding, has been paid from the money given to the plaintiff; it was in fact paid before the institution of this suit, and the judgment of the court below charges it upon this fund. In the absence of any fraudulent intent on the part of the donor, this payment from the money given is legally equivalent to a reservation in favor of the debt, in the transfer of the money to the plaintiff. Under these circumstances the bare fact of the existence of the debt at the date of the gift should not operate to nullify it for the sole benefit of subsequent creditors.
The finding imports that the donor’s mode of life was that of an unmarried woman supporting herself by her daily labor. It does not indicate that prior to or at the time of the gift she liad been or was engaged in any business, in the ordinary sense of that expression; or that she expected to engage in any business; and there is no intimation that she intended that any person should assume the risk of loss by giving *24credit to her, or that she intended to contract any debt for any purpose. She stands free from any fraud in intent.
Although she reserved no money in hand when the gift was made, the case finds that she was in the receipt of a pension of eight dollars per month and of rent to the amount of three dollars per month; to which may be added the presumable avails of her labor. Upon a reasonable presumption as to the continuance oí these sources of income, in view of her manner of life, and in the absence of any intent to incur debts, we think she had a right to believe that in the future she could supply her wants and meet such demands as she liad reason to foresee, and that her act does not furnish any legal presumption of an intent to defraud subsequent creditors.
There is no error in the judgment of the Court of Common Pleas.
In this opinion the other judges concurred.